Exhibit 10.1

 

TERMINATION AGREEMENT

 

This Termination Agreement is made as of March 31, 2006 (this “Agreement”), by
and between Merisant US, Inc., a Delaware corporation (“Merisant”), and Heinz
U.S.A, a division of H.J. Heinz Company (“Heinz”).

 

WHEREAS, Merisant and Heinz are parties to that certain Amended and Restated
Food Service Distribution Agreement, dated as of May 16, 2001 (as amended to
date, the “Food Service Distribution Agreement”), and that certain Amended and
Restated Retail Distribution Agreement, dated as of May 17, 2001, (as amended to
date, the “Retail Distribution Agreement” and together with the Food Service
Distribution Agreement, the “Distribution Agreements”); and

 

WHEREAS, Heinz delivered written notice to Merisant on February 13, 2006,
notifying Merisant that the Retail Distribution Agreement would terminate in
accordance with Section 9.1 of that agreement; and

 

WHEREAS, Merisant delivered written notice to Heinz on February 15, 2006,
notifying Heinz that the Food Service Distribution Agreement would terminate in
accordance with Section 9.1 of that agreement; and

 

WHEREAS, Merisant and Heinz each desire to accelerate the date on which the
Distribution Agreements terminate and to facilitate the transition from Heinz to
Merisant’s new distributor, ACH Food Companies, Inc. (“ACH”).

 

NOW, THEREFORE, for and in consideration of the mutual promises set forth herein
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.                                       Defined Terms.   Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Distribution
Agreements as applicable.

 

2.                                       Termination.

 

2.1                                 Termination Date.  Each of the Distribution
Agreements shall terminate on May 4, 2006 (the “Termination Date”).

 

2.2                                 Early Termination Compensation.  Merisant
shall pay to Heinz on or before the Termination Date an amount equal to One
Million Five Hundred Thousand Dollars and Zero Cents ($1,500,000.00) by wire
transfer of immediately available funds to an account designated in writing by
Heinz not later than two business days prior to the Termination Date (the
“Termination Fee”).  The Termination Fee shall be in addition to any commissions
or other amounts that Heinz earns in accordance with the terms of the
Distribution Agreements prior to the Termination Date.  For avoidance of doubt,
such commissions shall be as set forth in the Distribution Agreement as in
effect on the date hereof and do not include the proposed commissions set forth
in the proposed First

 

--------------------------------------------------------------------------------


 

Amendment to the Food Service Distribution Amendment and the proposed Second
Amendment to the Retail Distribution Agreement.

 

3.                                       Inventory.

 

3.1                                 Maximum Inventory Level.  Heinz shall
maintain minimum inventory for any stock keeping unit, or a separate, individual
inventory item differentiated by style, color, size or other characteristic of a
Product.

 

3.2                                 Purchase of Inventory.  Merisant shall
acquire from Heinz all good and salable inventory of Products in Heinz’s
possession on or before the Termination Date that have not been purchased by
customers of Heinz prior to such date.  Merisant shall purchase such inventory
of Products at Heinz’s original cost thereof, and Heinz shall provide Merisant
with reasonable evidence of such original cost.  Payment terms shall be net on
receipt of inventory.  Heinz shall permit representatives of Merisant to inspect
inventory of Products at warehouses and distribution centers during normal
business hours and upon reasonable advance notice and representatives of ACH
shall be permitted to accompany representatives of Merisant.  Heinz shall make
such inventory of Products available at all warehouses and distribution centers
for pick-up by Merisant, ACH or their respective agents on a date not later than
the Termination Date mutually agreed by the parties.  Merisant shall reimburse
Heinz for any reasonable out-of-pocket expenses incurred by Heinz in making the
inventory of Products available for pick-up by Merisant, ACH or their respective
agents.

 

4.                                       Trade Spending; Trade Spending Escrow. 
Merisant shall not be liable for any new promotional allowances established or
initiated by Heinz after May 4, 2006 and Heinz shall not establish or initiate
any new promotional programs or agreements after May 4, 2006.  The parties shall
work in good faith to establish an escrow account for the purpose of disbursing
amounts related to promotional allowances authorized by Merisant and incurred by
Heinz pursuant to Section 4.4 of each of the Distribution Agreements.  On or
before May 4, 2006, Merisant shall deposit with a nationally recognized
financial institution designated by Merisant (the “Escrow Agent”) Two Million,
Five Hundred Thousand Dollars and Zero Cents ($2,500,000.00)  (the “Escrow
Amount”) to be held in escrow pursuant to the terms and conditions of an escrow
agreement reasonably satisfactory in form and substance to Merisant and Heinz
(the “Escrow Agreement”).  The Escrow Agreement shall provide that the Escrow
Amount shall be deposited into an interest bearing account at the Escrow Agent
and that the Escrow Agent shall release amounts to Heinz in immediately
available funds by wire transfer to an account or accounts designated by Heinz
up to but not exceeding the initial Escrow Amount upon delivery to the Escrow
Agent of a joint written instruction from Merisant and Heinz.  The Escrow
Agreement shall further provide that Merisant shall deliver such joint written
instruction if Heinz delivers an invoice to Merisant for promotional allowances
incurred pursuant to Section 4.4 of the Retail Distribution Agreement or Food
Service Distribution Agreement, as the case may be, provided that such invoice
is delivered to Merisant in the month immediately following such promotional
activity with such documentary evidence as Merisant may reasonably request. 
Merisant owns and shall be responsible for all trade

 

2

--------------------------------------------------------------------------------


 

liability associated with activity post May 4, 2006, including under any
pre-existing operator, distributor and customer agreements.  Except as provided
below, all remaining amounts held in escrow pursuant to Escrow Agreement on or
after the date that is ninety (90) days after the date of the Escrow Agreement
and not subject to a Heinz request for reimbursement, including, without
limitation, all accrued interest thereon, shall be returned to Merisant;
provided that Five Hundred Thousand Dollars and Zero Cents ($500,000.00) shall
remain subject to the Escrow Agreement until the date that is one hundred
thirty-five (135) days after the date of the Escrow Agreement on which date all
remaining amounts held in escrow pursuant to Escrow Agreement and not subject to
a Heinz request for reimbursement, including, without limitation, all accrued
interest thereon, shall be returned to Merisant.  Merisant and Heinz shall bear
equally all fees and expenses of the Escrow Agent under the Escrow Agreement. 
This Escrow Amount is not intended as a cap or limit on Merisant’s
responsibility for promotional allowances and any documented promotional
allowance costs in excess of the Escrow Amount shall be paid to Heinz by
Merisant directly.

 

5.                                       Payment of Past Due Amounts.  Heinz
shall pay to Merisant $394,202.42 which represents the final and complete
settlement of all deductions and outstanding items between the parties as of
February 23, 2006 (Schedule A summarizes all outstanding monies owed between the
two parties).

 

6.                                       Miscellaneous.

 

6.1                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, excluding the conflict of laws provisions thereof.

 

6.2                                 Binding Effect; Third Party Beneficiaries. 
All of the terms, agreements, covenants, representations, warranties and
conditions of this Agreement are binding upon, and inure to the benefit of and
are enforceable by, the parties and their respective successors and permitted
assigns.  There are no third party beneficiaries having rights under or with
respect to this Agreement.

 

6.3                                 Entire Agreement.  This Agreement sets forth
the entire and final agreement and understanding of the parties with respect to
the subject matter of this Agreement.  Any and all prior agreements or
understandings, whether written or oral, with respect to the subject matter of
this Agreement, are hereby terminated.  This Agreement may not be modified or
amended except by an instrument in writing executed by the parties to this
Agreement. Any terms or conditions that may be different from, or in addition to
those agreed to and set forth in this Agreement, are expressly objected to and
will not be binding upon either party unless mutually agreed to in writing.

 

6.4                                 Extensions; Waivers.  Any party may, for
itself only, (i) extend the time for the performance of any of the obligations
of any other party under this Agreement and (ii) waive compliance with any of
the agreements or conditions for the benefit of such party contained herein. 
Any such extension or waiver will be valid only if set forth in a

 

3

--------------------------------------------------------------------------------


 

writing signed by the party to be bound thereby.  No waiver by any party of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence. 
Neither the failure nor any delay on the part of any party to exercise any right
or remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right or remedy preclude any other or further
exercise of the same or of any other right or remedy.

 

6.5                                 Severability.  The provisions of this
Agreement will be deemed severable and the invalidity or unenforceability of any
provision will not affect the validity or enforceability of the other provisions
hereof; provided that if any provision of this Agreement, as applied to any
party or to any circumstance, is judicially determined not to be enforceable in
accordance with its terms, the parties agree that the court judicially making
such determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its modified form, such provision will then be enforceable and
will be enforced.

 

6.6                                 Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  If any ambiguity or
question of intent or intent arises, this Agreement will be construed as if
drafted jointly by the parties and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement.

 

6.7                                 Headings.  The article and section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

 

6.8                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.

 

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Merisant and Heinz, by their respective duly authorized
officers or representatives, have executed and delivered this Agreement on the
date first above written.

 

 

MERISANT US, INC.

 

 

 

 

 

By:

/s/ Jonathan W. Cole

 

 

 

Jonathan W. Cole

 

 

Vice President, General Counsel

 

 

 

 

 

HEINZ U.S.A

 

a division of H.J. Heinz Company

 

 

 

 

 

By:

/s/ Gregg Newcomb

 

 

 

Gregg Newcomb

 

 

Group Vice President of Sales U.S.

 

 

Consumer Products

 

 

 

By:

/s/ Anthony J. Muscato

 

 

 

Anthony J. Muscato

 

 

Group Vice President of Sales

 

 

Foodservice

 

Signature Page to Termination Agreement

 

5

--------------------------------------------------------------------------------